DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment dated February 22, 2021 in which claims 20-35 were cancelled, and claims 36-44 were added, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claims 42-44, the limitations of 
wherein the conductive plate comprises one or more of the following various metals: titanium, tungsten, cobalt, nickel, platinum and ruthenium;
wherein the conductive plate comprises one or more of the following various metal-containing compositions: metal silicide, metal nitride and metal carbide;
wherein the conductive plate comprises one or more of the following various conductively-doped semiconductor materials: conductively-doped silicon, conductively-doped germanium and conductively-doped polycrystalline silicon,
were not described in the specification.  The conductive plate was only described as comprising a metal nitride, for example, titanium nitride.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 36, and 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0285662) in view of Tang (U.S. Pub. 2011/0215396).
Regarding claim 1, Kim [Figs.6-8] discloses a memory array, comprising:
bitlines [224] spaced from one another by intervening voids [250,246]; 
wordlines [206] vertically offset from the bitlines and crossing the bitlines; and

Kim fails to explicitly disclose lateral peripheries of each of the memory cells fitting within an area of 4F2.  However, Tang [Fig.2] discloses a memory array wherein lateral peripheries of each of the memory cells fitting within an area of 4F2 [Paras.3,15,24-30].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Tang into the method of Kim to provide wherein lateral peripheries of each of the memory cells fitting within an area of 4F2.  The ordinary artisan would have been motivated to modify Kim in the manner set forth above for at least the purpose of providing semiconductor devices having improved scalability, reduced area and increased access device density [Tang, para.15].

Regarding claims 2-5 and 36, Kim discloses
wherein the bitlines [224] extend along a first direction and have a first width along a cross-section orthogonal to the first direction; and wherein the voids [246] have a second width along the cross-section, with the second width being at least as large as the first width [Fig.7D];

wherein the second width [width of 246] is greater than the first width [width of 224];

wherein the second width is at least about double the first width [Fig.7D];

wherein the voids [246] have peripheries along a cross-section; the peripheries having bottom regions and sidewall regions; the bottom regions and sidewall regions of the peripheries of the voids being bounded by silicon nitride [226; para.111];



Regarding claims 40 and 41, Kim discloses a conductive material but fails to explicitly disclose wherein the conductive material comprises metal nitride; wherein the metal nitride comprises titanium nitride.  However, a metal nitride such as titanium nitride is well-known and conventionally used in semiconductor manufacturing.  It would have been obvious to provide the claimed limitations above, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 37-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0285662) in view of Tang (U.S. Pub. 2011/0215396), as applied above, and further in view of Burns (U.S. Pat. 5990509).
Regarding claims 37-39, Kim fails to explicitly disclose the limitations of the claims.  However, Burns [Fig.34] discloses a memory array, wherein the conductive material comprises a conductive plate [535]; and wherein the conductive material is proximate the bitlines [460] to drain excess charge from the bitlines [Col.18 lines 39-49].

Claims 6-13 and 42-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. 2010/0285662) in view of Burns (U.S. Pat. 5990509).
Regarding claim 6, Kim [Figs.6-8] discloses an integrated assembly, comprising:
bitlines [224] spaced from one another by intervening voids [250,246].
Kim fails to explicitly disclose 
insulative supports over the bitlines; and 

However, Burns [Fig.34] discloses an integrated assembly, comprising:
insulative supports [530] over the bitlines [460]; and 
a conductive plate [535] supported by the insulative supports and proximate the bitlines to drain excess charge from the bitlines [Col.18 lines 39-49].
It would have been obvious to include the conductive plate of Burns, since it is obvious to combine prior art elements according to known methods to yield predictable results.  Further, since it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 7-8 and 13, Burns [Fig.34] discloses 
wherein the conductive plate [535] is electrically coupled with a reference source [Col.18 lines 39-49];

wherein the reference source has ground voltage [Col.18 lines 39-49];

wordlines [225] vertically offset from the bitlines [220] and crossing the bitlines [Fig.8]; and
memory cells [205] proximate locations where the wordlines cross the bitlines [Fig.8]; each of the memory cells being uniquely addressed by the combination of a wordline and a bitline; lateral peripheries of each of the memory cells fitting within an area of 4F2 [Col.8 lines 3-39].

Regarding claim 12, Kim [Fig.7D] discloses wherein the voids [246] have peripheries along a cross-section; the peripheries having bottom regions and sidewall regions; the bottom 

Regarding claims 9-11, Kim discloses the intervening voids as discussed above, and Burns discloses the conductive plate comprising metal.  Kim and Burns fail to explicitly disclose the limitations of the claims.  However, it would be obvious to modify the invention of Kim and Burns to provide
wherein the intervening voids extend to a lower surface of the conductive plate;
wherein the conductive plate comprises metal nitride;
wherein the conductive plate comprises titanium nitride.
It would have been obvious to provide the claimed limitations above, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 42-44, Burns discloses a conductive plate, comprising metal.  Burns fails to explicitly disclose
wherein the conductive plate comprises one or more of the following various metals: titanium, tungsten, cobalt, nickel, platinum and ruthenium;
wherein the conductive plate comprises one or more of the following various metal-containing compositions: metal silicide, metal nitride and metal carbide;
wherein the conductive plate comprises one or more of the following various conductively-doped semiconductor materials: conductively-doped silicon, conductively-doped germanium and conductively-doped polycrystalline silicon.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
a row of vertically-extending semiconductor pillars; each of the semiconductor pillars comprising a transistor channel region vertically disposed between a first source/drain region and a second source/drain region;
a wordline extending along the row of vertically-extending semiconductor pillars, and being adjacent to the transistor channel regions of the semiconductor pillars; the wordline having a first lateral surface and an opposing second lateral surface; the semiconductor pillars being subdivided amongst a first set along the first lateral surface, and a second set along the second lateral surface; the semiconductor pillars of the first set alternating with the semiconductor pillars of the second set along the row;
a gate dielectric material between the first lateral surface and the transistor channel regions of the semiconductor pillars of the first set, and between the second lateral surface and the transistor channel regions of the semiconductor pillars of the second set;
a conductive shield material between the semiconductor pillars of the first set, and between the semiconductor pillars of the second set;

storage elements coupled with the second source/drain regions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed February 22, 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually with respect to claim 1, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that “The Kim structure could not be modified by the teachings of Tang to have “the memory cells fitting within an area of 4F2” as recited in claim 1”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that combining Kim with Tang is not rational and there is no reasonable expectation of success, the examiner recognizes that obviousness may In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tang [Para.15] clearly provided the motivation and rationale for at least the purpose of providing semiconductor devices having improved scalability, reduced area and increased access device density in applying the concept of having cells fitting within an area of 4F2.  Consequently, Applicant’s arguments are not persuasive, and the combination of Kim and Tang is deemed proper.
Applicant's arguments regarding claim 6 have been fully considered but they are not persuasive.  The limitation “to drain excess charge from the bitlines” is intended use.  Intended use and other types of functional language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  In the instant case, the conductive plate [535] of Burns, which is similarly electrically connected to a ground voltage source like the claimed conductive plate, is capable of the intended use.
Applicant's arguments regarding claims 9-11 have been fully considered but they are not persuasive. As discussed above, various materials are well-known and conventionally used in semiconductor manufacturing.  It would have been obvious to provide the claimed materials, since it has been held that applying a known technique to a known process in order to yield predictable results would have been obvious. Further, it would have been obvious to try one of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Overall, Applicant’s arguments are not persuasive.  The rejected claims stand rejected and the Action is made Final.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAC H AU whose telephone number is (571)272-8795.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAC H AU/Primary Examiner, Art Unit 2822